Citation Nr: 1450863	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  14-21 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	David S. Russotto, Attorney


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel





INTRODUCTION

The Veteran served on active duty from September 1953 to September 1955.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2013 rating decision in which the RO denied a rating in excess of 30 percent for PTSD. In May 2013, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2014.

This appeal was processed using the Veterans Benefit Management System (VBMS) paperless, electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Moreover, the Veteran also has paperless, electronic Virtual VA file.  A review of the documents in Virtual VA reveals that they are duplicative of the evidence in the VBMS file.

The record reflects that the Veteran was previously represented by Disabled American Veterans, as reflected in a July 2012 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  In May 2013, the Veteran executed a new VA Form 21-22a (Appointment of Individual as Claimant's Representative) naming  private attorney David S. Russotto as his representative.  The Board recognizes the change in representation.  See 38 C.F.R. § 20.605 (2014).

In a July 2014 letter, the Veteran's attorney requested a 90-day extension of time for the submission of additional evidence; the undersigned Veterans Law Judge subsequently granted that recoed.  As indicated in a September 2014 letter, the 90-day period expired on October 29, 2014.  To date, however, no additional evidence has been received.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2014).  

For reasons expressed below, the claim on appeal is being remanded to the Agency of Original Jurisdiction (AOJ) for further action.  VA will notify the Veteran when further action, on his part, is required.



REMAND

Unfortunately the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A review of the claims file reveals that in April 2014, the AOJ requested that the Veteran be examined to assess the severity of his service-connected PTSD, to include an opinion on whether or not PTSD rendered him unemployable.  In a June 2014 supplemental statement of the case (SSOC), the AOJ documented that the Veteran failed to report to a VA examination; and indicated that it was noted that the Veteran's daughter called stating that he refused to come to any more VA examinations.  The Board notes that no copy of a notice of any scheduled examination, or of the daughter's call, has been associated with the record.  Moreover, an August 2014 memorandum from the Veteran's attorney indicates that the Veteran has been requesting that a VA examination be rescheduled as he had been ill.  The attorney requested that the VA examination be rescheduled as soon as possible in order to determine the current severity of PTSD.

As it is unclear whether the Veteran received adequate notice of the examination and in light of the fact that the Veteran subsequently indicated that he was ill when the examination was scheduled, the Board finds that the AOJ should, again, arrange for the Veteran to undergo VA examination to ensure that the record reflects sufficient findings to evaluate the severity of his service-connected PTSD.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran is hereby advised that failure to report to any scheduled examination, without good cause, shall result in denial of the claim for increased rating for PTSD.  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

While the matter is on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization for the AOJ to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The AOJ's adjudication of the claim should include consideration of whether any staged rating of the disability is appropriate.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the VA Eastern Colorado all outstanding, pertinent records of evaluation and/or treatment of the Veteran, to include records dated since June 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities. 

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination by a an appropriate mental health professional-preferably, aVA psychiatrist or psychologist (or a psychiatrist or psychologist contracted by VA). 

The entire electronic record, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include a discussion of the Veteran's documented medical history and assertions. 

All necessary tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the psychiatrist or psychologist prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal and/or homicidal ideation; delusions and/or hallucinations; and the level of social and occupational impairment. 

The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's PTSD, and an explanation of what the score means.

The examiner should also describe the functional effects of the Veteran's PTSD on his activities of daily living, to include employment.

All examination findings/testing results, along with the complete rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After accomplishing all requested action, as well as any additional notification and/or development action deemed warranted by the VCAA, adjudicate the claim on appeal. 

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for increase, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate. 

Otherwise, adjudicate the claim in in light of all pertinent evidence (to include all evidence added to the record since the last adjudication), and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).



